

116 S2795 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Gilbert, Arizona, as the “Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic”. 
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2795IN THE SENATE OF THE UNITED STATESNovember 6, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs  in
			 Gilbert, Arizona, as the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic. 
	
 1.FindingsCongress finds the following: (1)Staff Sergeant Alexander W. Conrad of Chandler, Arizona, joined the United States Army on June 1, 2010.
 (2)The decorated service of Staff Sergeant Conrad includes two deployments to Afghanistan in support of Operation Enduring Freedom.
 (3)Staff Sergeant Conrad subsequently deployed to Africa in support of Operation Octave Shield, while assigned to 1st Battalion, 3rd Special Forces Group, Fort Bragg, North Carolina, as a Human Intelligence Noncommissioned Officer.
 (4)On June 8, 2018, Staff Sergeant Conrad died in Somalia from injuries sustained from indirect enemy fire.
 (5)Staff Sergeant Conrad was posthumously awarded the Purple Heart, Bronze Star with Valor, and Meritorious Service Medal.
			2.Designation of Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic
 (a)DesignationThe Southeast Veterans Affairs Health Care Clinic located at 3285 South Val Vista Drive, Gilbert, Arizona, shall after the date of the enactment of this Act be known and designated as the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic.
 (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Staff Sergeant Alexander W. Conrad Veterans Affairs Health Care Clinic.